Citation Nr: 0715291	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-23 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a generalized joint 
condition claimed as due to undiagnosed illness.

2.  Entitlement to service connection for a buttock condition 
claimed as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
November 1982 and from November 1990 to September 1991 to 
include service in Southwest Asia from January to August 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the RO.

In July 2004, the veteran presented testimony at a hearing 
before a hearing officer at the RO.  In October 2006, the 
veteran testified at a hearing before the undersigned via 
video teleconference.


FINDINGS OF FACT

1.  A generalized joint condition is not shown to be a 
symptom of undiagnosed illness and is not shown to be related 
to the veteran's active duty service.

2.  A buttock condition is not shown to be a symptom of 
undiagnosed illness and is not shown to be related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for a 
generalized joint condition have not been met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2006).

2.  The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for a 
buttock condition have not been met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in October 2001, February 2003, May 2003, 
September 2005, and March 2006 letters, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claims.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The benefits sought 
herein are denied, and no disability ratings or effective 
dates will be assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA and private medical records and service 
personnel records.  The veteran was also afforded VA medical 
examinations in connection with the claims decided herein.  
There is no indication that any available and relevant 
evidence has not been associated with the claims file.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A.            § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. § 3.102.  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.     Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Factual Background 

On an August 1979 medical examination report, all bodily 
systems were found to be normal.  The veteran himself did not 
report swollen or painful joints or intestinal trouble.  

In October 1979, the veteran complained of a swollen ankle, 
and stress-related edema was assessed.  In February 1980, the 
veteran sustained left foot soft tissue trauma.  

In February 1980, the veteran reported a left foot injury.  
An X-ray study showed hallux valgus, but no fracture was 
seen.  

In May 1981, the veteran complained of left ankle pain.  A 
sprain was diagnosed.  Also that month, the veteran indicated 
that he had injured his left foot the previous year.  The 
diagnosis was of left foot pain.  

On a November 1982 report of medical history, the veteran 
denied swollen or painful joints as well as intestinal 
trouble.  On the corresponding medical examination report, 
the anus and rectum were found to be normal and no disability 
of the joints was noted.  

On a January 1990 medical examination report, right knee 
limitation of motion was noted.

On a January 1990 report of medical history, the veteran 
noted knee trouble, and the examiner observed that in August 
1989, the veteran underwent arthroscopic surgery of the right 
knee.  On an August 1991 medical examination, all bodily 
systems were found to be normal.  

In January 1995, the veteran denied swollen or painful joints 
as well as intestinal trouble.  He did, however, note 
recurrent back pain.  On a January 1995 medical examination 
report, chronic low back pain was noted.

In March 1996, the veteran denied swollen or painful joints 
and intestinal trouble.  On the corresponding medical 
examination report, chronic diarrhea and rule out irritable 
bowel syndrome were assessed.  On another occasion in March 
1996, the veteran complained of diarrhea and arthralgias of 
the knees, low back, and certain fingers.  

In June 1996, probable irritable bowel syndrome was noted.  

In November 1997, the veteran reported swollen or painful 
joints but denied intestinal trouble.  

Service medical records dated in April 1999 indicate that the 
veteran had a rectal fistula repair in 1994 and was voicing 
current complaints of discomfort with sitting.  On 
examination, a small internal hemorrhoid was found.  

In May 1999, a possible rectal fistula was diagnosed.

In June 1999, following complaints by the veteran, an anal 
skin abrasion was found.  

On a July 2003 VA Gulf War examination, the veteran voiced 
complaints of back and joint injuries and buttock problems 
since 1991.  Regarding the buttocks, there was good sphincter 
tone without discharge.  No hemorrhoids were present.  There 
was no tenderness in the area of the buttocks, and no 
breakdown of the skin tissue in that area was observed.  The 
examiner diagnosed a buttock injury that was asymptomatic.  

On a July 2003 VA general medical examination, the veteran 
the veteran complained of joint pain and buttock pain.  The 
buttocks demonstrated normal sphincter tone without discharge 
or leakage and no tenderness on examination.  No hemorrhoids 
were located.  The examiner diagnosed back and joint pain 
since 1991 and buttocks complaints that were asymptomatic.  
The Board observes that the veteran has been granted service 
connection for a low back disability, and the Board will not 
consider the low back herein.

In July 2004, the veteran testified at a hearing before a 
hearing officer at the RO.  The veteran explained that his 
joint problems consisted of stiff knees and hands since 1993 
or 1994 when he also thought he was suffering from 
hemorrhoids.  His hand and feet also swelled late in the day.  
He indicated that a physician had told him there was nothing 
wrong with his bowels.  

During his October 2006 hearing before the undersigned, the 
veteran indicated that his joint condition involved the 
wrists, arms, and knees.  He first noticed these symptoms in 
1991, 1992, or 1993.  He did not recall the explanation given 
in service when he complained of the buttocks symptoms.  

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

As a threshold matter, the Board notes that military records 
reflect that the appellant served in the Southwest Asia 
Theater of operations.  Therefore, he had active military 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.

Discussion

Generalized joint condition

Initially, the Board notes that in general, pain alone, 
without an underlying diagnosis does not constitute a 
disability for which service connection can be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The most current medical evidence reflects a diagnosis of 
joint pain since 1991.  No underlying cause is noted.  As 
such, direct service connection for the veteran's claimed 
generalized joint condition cannot be granted on a direct 
basis.  Id.; 38 C.F.R. § 3.303.  There is no specific 
diagnosis to explain the generalized joint condition, which 
appears to be manifested by pain alone.  Without a specific 
diagnosis, service connection for the alleged generalized 
joint condition cannot be granted on a direct basis.

The veteran, however, asserts that service connection for the 
claimed disability is warranted as due to an undiagnosed 
illness following service in the Persian Gulf during the 
relevant time period.  38 C.F.R. § 3.317.  The Board observes 
that it cannot credit the veteran's contentions in this 
regard because he is not shown to possess any sort of medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App.     492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  No VA examiner 
or other qualified medical professional has associated the 
generalized joint condition at issue herein with service in 
Southwest Asia.  Thus, service connection for the veteran's 
claimed disability cannot be granted as due to undiagnosed 
illness.  38 C.F.R. § 3.317.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is no competent 
evidence of record that tends to reflect a link between the 
claimed generalized joint condition that has been medically 
characterized as joint pain and service in general or service 
in the Persian Gulf.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.

Buttock condition

The veteran has a history of lower gastrointestinal problems 
to include an anal fissure and hemorrhoids.  These issues 
appear to have resolved, and service connection cannot be 
granted for them.  38 C.F.R. § 3.303; Gilpin, supra.  In any 
event, service connection for these conditions cannot be 
granted on the basis of an undiagnosed illness because these 
conditions have been attributed to definitive diagnoses.  
38 C.F.R. § 3.317.

As explained above, service connection under any theory of 
entitlement is not warranted without a current disability.  
Gilpin supra.  The veteran might well believe that he is 
suffering from a buttock condition.  He, however, is not 
competent to render medical diagnoses.  Espiritu, supra.  The 
competent medical evidence reflects no disability, diagnosed 
or otherwise, of the buttocks.  As such, service connection 
for the claimed disorder is denied.  38 C.F.R. §§ 3.303, 
3.317.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is no competent 
evidence of record that tends to reflect a present buttock 
condition.  Because the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule is 
not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


ORDER

The appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


